Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.         Claims 1-25 are pending.


Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 8/13/2019 was filed after the mailing date of the instant application on 8/13/2019, 1/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

4.	Claim(s) 1-2, 4-6, 11-12, 14-15, 17, 19-21, 23, 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee USPGPUB 2015/0269389.


In reference to claim 1:
Lee teaches a computer-implemented method, comprising: 
receiving, by a computer system, a request to view an encrypted file, wherein the encrypted file is encrypted with a first key generated based on at least one biological feature of an intended recipient, where the encrypted file is encrypted with a first key generated based on a biometric of an intended recipient.  Lee Figure 11, 12, 13 see also 14A, 14B where the biometric of the intended recipient is selected by the first user.  See also Figure 41 (for a more complete view)
causing, by the computer system, at least one biological feature of a viewer to be captured, the at least one biological feature corresponding to the at least one biological feature of the intended recipient, where the biometric of the viewer is captured and where such biometric of the viewer must correspond to the biometric of the intended recipient to generate the proper decryption key.  Lee Figure 22 Item S2220, S2230  See also Figure 41  (for a more complete view)
generating, by the computer system, a second key based on the at least one biological feature of the viewer, where the second key is generated based on the biometric of the viewer (the recipient who will view the content) Lee Figure 22, Item SS240  See also Figure 41 (for a more complete view)
decrypting, by the computer system, the encrypted file with the second key, where the encrypted file is decrypted to be executed and where the second key is generated decryption key  Lee Figure 22, Item S2250 & S2240  See also Figure 41 (for a more complete view)


In reference to claim 2:
Lee teaches the computer-implemented method of claim 1, wherein the at least one biological feature of the intended recipient and the at least one biological feature of the viewer are selected from the group consisting of: a facial feature, an iris feature, a fingerprint feature, and a voiceprint feature, where the biological feature is a biometric which may include a facial feature or fingerprint.  Figures 17a, 40, 2, 10
 

In reference to claim 4:
Lee teaches the computer-implemented method of claim 1, further comprising: 
rejecting, by the computer system, the request to view the encrypted file by the viewer, in response to the encrypted file being not able to be decrypted with the second key, where the request to view of the encrypted file may be viewed as a document such as in Figure 32 and may be rejected if the biometric doesn’t match, and hence the key generated from said non-matching biometric is unable to decrypt See Lee [0100]  

In reference to claim 5:
, where the encrypted file is decrypted into a memory. Figure 22, Item 2250, fig 50
 

In reference to claim 6:
Lee teaches the computer-implemented method of claim 1, wherein the at least one biological feature comprises a facial feature, and wherein causing the at least one biological feature of the viewer to be captured comprises: 
causing, by the computer system, at least one picture of the viewer to be captured;  detecting, by the computer system, occurrence of the viewer in the at least one picture, where a picture of the viewer is captured so as to capture a user biometric such a picture of an eye or iris.  Lee Figure 34.  See also Figures 32 and 40.    
and determining, by the computer system, at least one facial feature of the viewer from the at least one picture of the viewer, the at least one biological feature of the viewer corresponding to at least one facial feature of the intended recipient, where iris features are determined as a facial feature from the picture of the viewer and where such biometric must accord as per Figure 22 in order for the file to be decrypted.  See  Lee Figure 34.  See also Figures 32 and 40.  See also Figure 41 for a complete view    
 


In reference to claim 11:

the second key is further based on the key generation algorithm in the plaintexts, and wherein decrypting the encrypted file with the second key is further based on the encryption algorithm in the plaintexts, where iris features are determined as a facial feature from the picture of the viewer and where such biometric must accord as per Figure 22 in order for the file to be decrypted.  See Lee Figure 34.  See also Figures 32 and 40.  See also Figure 41 for a complete view    
 
In reference to claim 12:
Lee teaches the computer-implemented method of claim 6, wherein the encrypted file that is encrypted with the first key is obtained by: 
obtaining, by the computer system, an original file and a photo of the intended recipient, where the original file and photo may be obtained from the intended recipient including by request.  Lee Figure 17a, 16b, 16a, 13
determining, by the computer system, the at least one facial feature of the intended recipient from the photo, where the feature or biometric metric is taken from Lee Figure 15, and where such biometrics may include iris biometric features Lee Figure 40
generating, by the computer system, the first key based on the at least one facial feature of the intended recipient, where the first key is the encryption key and the encryption key is generated based on the acquired biometric.  Lee Figure 13 
encrypting, by the computer system, the original file with the first key, where the file is encrypted with the encryption key.  Lee Figure 13



Claim 14 is substantially similar to claim 1 and is rejected for the same reasons.
Claim 15 is substantially similar to claim 2 and is rejected for the same reasons.  
Claim 17 is substantially similar to claim 6 and is rejected for the same reasons.
Claim 19 is substantially similar to claim 11 and is rejected for the same reasons. 

Claim 20 is substantially similar to claim 1 and is rejected for the same reasons.  
Claim 21 is substantially similar to claim 2 and is rejected for the same reasons.  
Claim 23 is substantially similar to claim 6 and is rejected for the same reasons.
Claim 25 is substantially similar to claim 11 and is rejected for the same reasons. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.         Claims 3, 13, 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee USPGPUB 2015/0269389.

7.         Claims 7, 10, 18, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee USPGPUB 2015/0269389 in view of Finn et al. USPGPUB 2018/0330519.

8.         Claims 8-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee USPGPUB 2015/0269389 in view of Lancioni et al. USPGPUG 2018/0063091.


In reference to claim 3:

decrypting, by the computer system, the piece of ciphertext with the second key to get decrypted information, where the ciphertext is the encrypted file and where the encrypted file is decrypted with the second key.  Lee Figure 22, See also Figure 41.

The embodiment of Lee Figure 22 however fails to explicitly teach the method comprising:
comparing, by the computer system, the decrypted information with the predefined information, 

In another embodiment however in Figure 9D, Lee teaches a method where the second file contains not only an encrypted file, but encrypted biometric information as well.  Thus in this scenario, Lee must decrypt the encrypted biometric information so as to allow for a proper biometric comparison between the viewer and the prepackaged biometric information of the intended recipient.  In this scenario, the encrypted file and biometric is decrypted from the key generated by the biometric taken by the viewer who is seeking access to the file.  See Lee Figure 42, S4260-S4280


Lee Figure 9 however teaches
comparing, by the computer system, the decrypted information with the predefined information, where the predefined information is the biometric of the intended recipient.   Lee Figure 9B,

It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method of Lee Figure 9B with Lee Figure 22 because this has the added advantage of sending encrypted biometric information of the intended recipient without exposing such information in plaintext as the information to be compared.  

Lee however does not explicitly teach that the method of Lee makes the overt step:
“by the computer system, that the encrypted file is able to be decrypted with the second key”, in response to the decrypted information being the same as the predefined information.

Nevertheless, because the purpose of a biometric authentication is to determine whether or not the user may gain access to particular data, and because in the embodiments of Lee Figure 9B and Lee Figure 42, S4260-S4280, the decryption key is generated from the acquired biometric of the second user, in the scenario posited where the generated decryption key is able to decrypt the encrypted biometric of Figure 9b so as to allow for a proper comparison, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine that the encrypted file is able to be decrypted with the second key, in response to the decrypted information being the same as the predefined information so as to allow the user gain access to their file. 


determining, by the computer system, that the encrypted file is able to be decrypted with the second key, in response to the decrypted information being the same as the predefined information, where upon determining the biometrics match, a decryption is performed.  See Lee Figure 22, Items S2230-S2250.



In reference to claim 13:
Lee teaches the computer-implemented method of claim 3, wherein the piece of ciphertext is obtained by: 
encrypting, by the computer system, the predefined information with the first key to get the piece of ciphertext, where the predefined information is the intended users biometric which may be encrypted with the first key, the encryption key.  Lee Figure 13, see also 9b, 9c, 9a

Claim 16 is substantially similar to claim 3 and is rejected for the same reasons.  
Claim 22 is substantially similar to claim 3 and is rejected for the same reasons.  



In reference to claim 7:
Lee does not explicitly teach the computer-implemented method of claim 6, further comprising: 
in response to the encrypted file being decrypted into a decrypted file, causing, by the computer system, a video of the viewer to be captured;  and 
destroying, by the computer system, the decrypted file, in response to situations being detected in the video, the situations being selected from the group consisting of: 
a device being able to take a picture, a device being able to communicate to other persons, occurrence of more than one viewer, and taking of the viewer. Figure 4, Items 4032

However Finn et al. USPGPUB 2018/0330519 teaches a method in which the camera of a mobile device is combined with various deep learning techniques to detect potential eavesdroppers within view of the camera, including the detection of eavesdropping device such as other cameras. 

See Finn et al. [0003], “eavesdropping” including surveillance by an unauthorized user looking over the shoulder of the main user, [0039] reciting the mobile device, detecting other cameras through a camera “glint” and preventing the display of proprietary information or “destroying it” on the mobile device if such eavesdropping devices are detected within field view of the mobile device camera video. [0038] 

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the use of Finn et al. to the method of Lee in order to prevent unauthorized viewing, copying or dissemination of the files of Lee once decrypted and in order to facilitate the purpose of ensuring that only the target recipient has authorized access to the decrypted file.  

Lee in view of Finn et al. teaches 
in response to the encrypted file being decrypted into a decrypted file, causing, by the computer system, a video of the viewer to be captured, where once a file is decrypted in Lee Figure 22, Lee is modified via the method of Finn to provide active protection to ensure the decrypted content is viewable only to the user by taking active video of a viewer. Finn et al. [0038-0039]
destroying, by the computer system, the decrypted file, in response to situations being detected in the video, the situations being selected from the group consisting of: 
a device being able to take a picture, a device being able to communicate to other persons, occurrence of more than one viewer, and taking of the viewer, where if the active of video of Finn et al. records an eavesdropper or a detection of a video recording device such as a camera, the processor prevents the output device from displaying proprietary information until the cameras are removed and a restart or reset can be completed.   Finn et al. [0038-0039] 



In reference to claim 10:
Lee in view of Finn et al. teaches the computer-implemented method of claim 6, further comprising: 
determining, by the computer system, a number of viewers in the at least one picture after detecting the occurrence of the viewer;  and rejecting, by the computer system, the where if the method of Finn et al. is able to detect an eavesdropper over the shoulder, via eye detection, the content is shut off, and where in the case of the eavesdropper, the number of viewers is more than one. Finn et al. [0003], [0032, 0039-0041]

 
Claim 18 is substantially similar to claim 7 and is rejected for the same reasons.
Claim 24 is substantially similar to claim 7 and is rejected for the same reasons.



In reference to claim 8:
Lee teaches the computer-implemented method of claim 1, further comprising: 
in response to the encrypted file being decrypted into a decrypted file, displaying, by the computer system, contents of the decrypted file   Lee Figure 22.  See also display and viewing of content in Figure 28.

Lee however does not explicitly teaches the computer
disabling, by the computer system, a screenshot function;  
and preventing, by the computer system, the contents of the decrypted file from being obtained. 



It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lee to disable the screenshot function and preventing the contents of the decrypted file from being obtained in order to facilitate the purpose of ensuring that only the target recipient has authorized access to the decrypted file.  

Claim 9 is substantially similar to claim 8 and is rejected for the same reasons.




Conclusion
9.         The following art not relied upon is made of record:
USPGPUB 20110264919 teaches a method of dynamic seed generation based on a biometric template.
Gershgorn Dave, November 27, 2017, QZ.com, https://qz.com/1139144/google-can-tell-if-someone-is-looking-at-your-phone-over-your-shoulder/ teaches a method of detecting if someone is eavesdropping by looking over your shoulder.
USPGPUB 2019/0108200 teaches a secure view of the content of devices
US patent 10219517 teaches a method of secured verified attribute exchange between parties in physical proximity
US 2014/0333544 teaches method of providing eavesdropping protection for a smart device
US patent 9411379 teaches a method of a portable device privacy system



10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HO whose telephone number is (571)270-7862.  The examiner can normally be reached on 11-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/Thomas Ho/
Examiner AU 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494